12‐4509‐cr
         United States v. Hamilton

                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT


                                                SUMMARY ORDER

     Rulings by summary order do not have precedential effect.  Citation to a summary order filed on or after January
     1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. 
     When citing a summary order in a document filed with this court, a party must cite either the Federal Appendix
     or an electronic database (with the notation “summary order”).  A party citing a summary order must serve a copy
     of it on any party not represented by counsel.

 1              At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3       New York, on the 23rd day of December, two thousand thirteen.
 4
 5       PRESENT:
 6
 7               DEBRA ANN LIVINGSTON,
 8               GERARD E. LYNCH,
 9               RAYMOND J. LOHIER, JR.,
10
11                               Circuit Judges.
12       _______________________________________________
13
14       UNITED STATES OF AMERICA, 
15
16                                        Appellee,

17                       ‐v.‐                                                       No. 12‐4509‐cr
18
19       WAYNE D. HAMILTON, AKA WAYNE HAMILTON,

20                               Defendant‐Appellant.
21       _______________________________________________




                                                               1
1                                       BRENDA  K.  SANNES,  MIROSLAV  LOVRIC,  RAJIT  SINGH
2                                       DOSANJH,  ASSISTANT  UNITED  STATES  ATTORNEYS  for
3                                       Richard  S.  Hartunian,  United  States  Attorney  for  the
4                                       Northern  District  of  New  York  (On  Submission),
5                                       Syracuse, New York, for Appellee.

6                                       GENE  V.  PRIMOMO,  ASSISTANT  FEDERAL  PUBLIC
7                                       DEFENDER, MOLLY KATHLEEN CORBETT (On Submission),
8                                       Albany, New York, for Defendant‐Appellant.

 9          Appeal from a November 1, 2012 judgment of conviction of the United States

10   District Court for the Northern District of New York (McAvoy, J.).

11          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and

12   DECREED that the judgment of conviction of the District Court is AFFIRMED.

13          Defendant‐Appellant Wayne Hamilton (“Hamilton”) pleaded guilty to five

14   counts  of  production  of  child  pornography  in  violation  of  18  U.S.C.  §§  2251(a),

15   2251(e); one count of receipt of material involving the sexual exploitation of minors

16   in violation of 18 U.S.C. §§ 2252(a)(2), 2252(b)(1); and one count of possession of

17   child pornography in violation of  18  U.S.C. §§ 2252A(a)(5)(B); 2252A(b)(2).  The

18   district court sentenced Hamilton principally to 360 months on each of counts one

19   through five to run consecutively, and to 240 months on count six and 120 months

20   on count seven, both sentences to run concurrently with each other and with the

21   other  counts,  for  a  total  of  1,800  month’s  incarceration.    Hamilton  appeals  his



                                                  2
 1   sentence,  asserting  that  the  district  court  erred  in  its  Guidelines  calculation  by

 2   including the statutory maximums of the two grouped counts—Counts 6 and 7, the

 3   receipt  count  and  the  possession  count—in  its  determination  of  the  combined

 4   statutory  maximum  capping  the  otherwise  applicable  Guideline  of  life

 5   imprisonment. Hamilton argues, in addition, that the sentence of 1,800 months was

 6   substantively unreasonable.  We assume the parties’ familiarity with the facts and

 7   the procedural history.

 8          “We  review  a  district  court’s  sentence  for  procedural  and  substantive

 9   reasonableness, a standard akin to review for abuse of discretion.”  United States v.

10   Cavera, 550 F.3d 180, 210 (2d Cir. 2008) (en banc) (internal quotation marks omitted). 

11   “Procedural  error  occurs  in  situations  where,  for  instance,  the  district  court

12   miscalculates the Guidelines; treats them as mandatory; does not adequately explain

13   the sentence imposed; does not properly consider the § 3553(a) factors; bases its

14   sentence  on  clearly  erroneous  facts;  or  deviates  from  the  Guidelines  without

15   explanation.”  United States v. Cossey, 632 F.3d 82, 86 (2d Cir. 2011) (citing Gall v.

16   United States, 552 U.S. 38, 51 (2007)).  We will “set aside a district court’s substantive

17   determination” as to an appropriate sentence “only in exceptional cases where the

18   trial court’s decision cannot be located within the range of permissible decisions.” 

19   Cavera, 550 F.3d at 189 (emphasis in original) (internal quotation marks omitted).

                                                  3
 1         I. Procedural challenge to Guidelines calculation

 2         Hamilton argues that the district court’s Guidelines calculation was based

 3   upon an erroneous use of the grouping and stacking provisions in the United States

 4   Sentencing Commission Guidelines Manual—namely, that the district court erred

 5   by including the statutory maximums of two grouped counts (Counts 6 and 7) in its

 6   determination  of  the  combined  statutory  maximum  capping  the  otherwise

 7   applicable Guideline of life imprisonment.  While we typically employ “a standard

 8   akin to review for abuse of discretion,” in reviewing a procedural challenge,  Cavera,

 9   550 F.3d 180, 210 (2d Cir. 2008) (en banc), where no procedural error was raised in

10   the district court, the claim of error is forfeited on appeal, and we review only for

11   plain error, see United States v. Villafuerte, 502 F.3d 204, 207 (2d Cir. 2007).

12         Here, Hamilton not only failed to raise an objection in the district court, but

13   also specifically informed the district court in his sentencing memorandum that he

14   had “no specific objections to the presentence report related to the calculation of the

15   guidelines range.”  Hamilton’s failure to raise an objection and statement that he had

16   no objection to the calculation of the Guidelines range might well be viewed as a

17   true waiver precluding appeal.  See, e.g., United States v. Eberhard, 525 F.3d 175, 179

18   (2d  Cir.  2008)  (declining  to  consider  defendant’s  challenge  to  sentencing


                                                 4
 1   enhancement  when  he  failed  to  challenge  Presentence  Investigation  Report  in

 2   district  court).    We  need  not  here  conclusively  decide  whether  Hamilton’s

 3   procedural sentencing challenge was waived or forfeited because, in any event, he

 4   fails to demonstrate error.  A district court may “impose[ ] consecutive sentences to

 5   produce a combined sentence equal to the total punishment.”  United States v. Loeb,

 6   45 F.3d 719, 723 (2d Cir. 1995).  Accordingly, the district court did not commit plain

 7   error.

 8            II. Substantive challenge to length of sentence

 9            Hamilton  next  maintains  that  a  cumulative  sentence  of  1,800  months  is

10   substantively unreasonable because given his age and life expectancy, the sentence

11   amounts to “multiple life sentences.”  But of course, no prisoner can serve more than

12   a  life  sentence.    Any  sentence  that  extends  beyond  Hamilton’s  maximum

13   conceivable  life  expectancy  has  no  practical  effect  on  him.    Thus,  the  sentence

14   imposed on Hamilton (like any sentence a third its length) is simply equivalent to

15   a life sentence.  Insofar as Hamilton argues that such lengthy sentences should be

16   “reserved [for] intentional murder,” we find such an argument unavailing.  Nor are

17   we persuaded that a life sentence in the case at bar overstates the “seriousness of the

18   offense,” see 18 U.S.C. § 3553(a)(2)(A), given Hamilton’s role in producing graphic


                                                 5
 1   child pornography by filming himself sexually abusing children as young as four

 2   years old.

 3         Hamilton’s recommended Guidelines sentence was life imprisonment.  Since

 4   none of the individual counts of conviction permit a life sentence, the Guidelines

 5   recommend  imposing  the  maximum  sentence  on  one  count,  and  imposing

 6   additional consecutive sentences to the extent necessary to “produce a combined

 7   sentence equal to the total punishment” recommended by the applicable Guideline

 8   calculation.  U.S.S.G. § 5G1.2(d).  The district court thus was within the Guideline

 9   recommendation  in  imposing  consecutive  sentences  to  the  extent  necessary  to

10   guarantee a life sentence.  The 1,800 month actually imposed sentence falls below

11   the 2,160 month cap, reflecting Hamilton’s statutory maximum.  While it could be

12   argued that consecutive sentences on two counts would be sufficient to guarantee

13   an effective life sentence, any potential error in imposing additional consecutive

14   sentences is necessarily harmless, since any sentence in excess of Hamilton’s actual

15   lifespan cannot add so much as a day to his term of imprisonment.

16         The district court did not mechanically impose a Guideline sentence. During

17   Hamilton’s sentencing proceeding, the district court considered all of the factors

18   prescribed by 18 U.S.C. § 3553(a).  In particular, the court took note not only of the


                                               6
 1   seriousness of Hamilton’s offense conduct, but also Hamilton’s difficult childhood,

 2   his struggle with alcoholism, and his expressions of remorse.  The court did not err,

 3   however, in concluding that Hamilton’s crimes were grave.  Because Hamilton’s

 4   sentence is within the broad range of permissible decisions available to the district

 5   court, it cannot be deemed substantively unreasonable.  See Cavera, 550 F.3d at 189;

 6   United States v. Jones, 531 F.3d 163, 174 (2d Cir. 2008).  We have reviewed Hamilton’s

 7   remaining arguments and find them to be without merit.  For the foregoing reasons,

 8   the judgment of the district court is AFFIRMED.

 9                                                 FOR THE COURT:
10                                                 Catherine O’Hagan Wolfe, Clerk




                                               7